Title: From John Adams to John Quincy Adams, 1 July 1813
From: Adams, John
To: Adams, John Quincy



My very dear Sir
Quincy July 1. 1813

Were I to follow, the feelings of my heart I Should write you every day. But you remember Dr Winships “too serious an Affair.”
I cannot write a line, without fear of hurting you, or your Occupations: for every Letter is opened.
I have resigned the Chair of the A. of A: & Sciences, and that of Agricultural Society and am consequently an entire Freman. From the latter I have recd a civil Letter: and may possibly have another from the former, when they meet. So Farewell and Farewell.
Of the War, the European Journals will tell you more than I know.
Smith is in Congress, as cool as a Cucumber. He has hitherto predicted like Daniel and John. He is in a kind of Centre, Surrounded by green heads, and grey heads. Quincy goes on rapidly in the same rapid ardent career, now in the Senate of the State.
your Brother is to christen a Son, next Sunday by the Name of Isaac Hull: not because his great great, great and Several other greats Grandmothers name was Joanna Hull, but you may guess why. George and John are very clever, earnestly wishing for Father and Mother and Brother to whom with Blessing to bride and Bridesgroom, present my Love.
Thomas Clark and Mathew Carey have printed a Book in Philadelphia, on the rise and progress and present State of the Navy, from 1775, which in 100 years may produce a few wooden Walls and floating Castles.
Mr Gerry Stands the heat of Washington: tho it is intense, enough to melt Statues. One who bore the glowing Furnace of Philadelphia for 15 days together in 1777, might enter boldly with Banks and Solander.
Dearborne is worn down with Louis 14ths disease, a Fistula in Ano; a description of which See in The Tale of a Tub. Whether Wade Hampton will do better is, among the Men of Science, a Problem. And whether Wilkinson would Suceed better than either is another ingenious Theorem. Among the mathematicians who have in private tried their Skill in calculations upon these questions, but will not let the results be known is your

A.